Order entered October 20, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01062-CV

                            CURTIS JACKSON, Appellant

                                           V.

         AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-03296-B

                                       ORDER
      We DENY appellee’s October 7, 2014 motion to dismiss the appeal.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE